PER CURIAM.
These companion cases came on to be heard upon the records and briefs and oral argument of counsel, it being stipulated by the parties in open court that the cases involve identical legal questions and that they should be forthwith heard, submitted and decided as one case.
On consideration whereof, it appearing that the Commissioner decided correctly in each case that the income of the trust for the taxable years, used to pay premiums on life insurance policies included in the trust estate, is taxable to the respondent under Sections 22(a) and 167(a) of the Revenue Acts of 1936 and 1938, 26 U.S.C. A. Int.Rev.Acts, pages 825, 1008, and 895, 1083; Helvering v. Clifford, 309 U.S. 331, 60 S.Ct. 554, 84 L.Ed. 788; Helvering v. Horst, 311 U.S. 112, 61 S.Ct. 144, 85 L.Ed. 75, 131 A.L.R. 655; Helvering v. Stuart, 317 U.S. 154, 63 S.Ct. 140, 87 L.Ed. —; Altmaier v. Commissioner, 6 Cir., 116 F.2d 162, certiorari denied 312 U.S. 706, 61 S.Ct. 827, 85 L.Ed. 1138; Price v. Commissioner, 6 Cir., 132 F.2d 95; Commissioner v. Willson, 6 Cir., 132 F.2d 255 (C.C.A.6): it is ordered, adjudged and decreed that the decision of the United States Board of Tax Appeals, now the Tax Court of the United States, be and it hereby is reversed and the case is remanded to the Tax Court of the United States for further proceedings in accordance with the statute and the order of this court.